F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                        MAR 26 2001
                          FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    GLORIA F. ELLIS; CLAUD M. ELLIS,

              Plaintiffs-Appellants,

    v.                                                  No. 00-6170
                                                  (D.C. No. 99-CV-516-R)
    CAC FINANCIAL CORP., an                             (W.D. Okla.)
    Oklahoma Corporation; DEACONESS
    HOSPITAL PROFESSIONAL
    PRACTICE ASSOCIATION, an
    Oklahoma Corporation; MORGAN &
    ASSOCIATES, P.C., an Oklahoma
    Corporation; PORTER MORGAN;
    JOYCE MORGAN; PORTER H.
    MORGAN, III; LISA GIFFORD;
    KELLYENE ROPER; PAUL
    DOUGHERTY; VICKI LACY; JANE
    DOE; MARY ALICE SIMS; BRAD
    LANTZ, Individuals,

              Defendants-Appellees.


                          ORDER AND JUDGMENT            *




Before BRISCOE , ANDERSON , and MURPHY , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiffs Gloria F. Ellis and Claud Ellis appeal from the district court’s

order granting summary judgment in favor of defendants-appellees. Appellants

also appeal from the district court’s order awarding Fed. R. Civ. P. 11 sanctions

against them.


                                        FACTS

       Defendant-appellee CAC Financial Corp. sued Gloria Ellis in Oklahoma

state district court, seeking to collect debts assigned to CAC Financial by

Deaconess Hospital. One of these debts arose from hospital services provided to

Claud Ellis. Claud Ellis is Gloria Ellis’s ex-husband. At a hearing held in state

court on February 26, 1999, both Claud and Gloria Ellis represented that Gloria

Ellis was not a guarantor for the debt owed by Claud Ellis. CAC Financial

immediately amended its petition in open court to drop the claim for the debt

owed by Claud Ellis.

       The state district court then granted judgment in favor of CAC Financial

against Gloria Ellis in the amount of $1,676.90, the amount she owed Deaconess

Hospital. In her brief in this court, Gloria Ellis indicates that she has appealed

                                           -2-
from this judgment to the Oklahoma Supreme Court. According to Ms. Ellis, her

appeal remains pending in that court.

      Appellants subsequently filed this action in federal district court. They

alleged causes of action against appellees for violation of the Fair Debt

Collection Practices Act, 15 U.S.C. §§ 1692-1692o (FDCPA), the Fair Credit

Reporting Act, 15 U.S.C. §§ 1681-1681u (FCRA), and for fraud, perjury, libel,

conspiracy, mail fraud, legal malpractice, malicious prosecution, abuse of

process, defamation, violation of privacy, and unauthorized practice of law.   1



      The district court granted summary judgment for the appellees on all

claims. It further denied appellants’ motion for Rule 11 sanctions against

appellees’ counsel and awarded Rule 11 sanctions against Gloria Ellis and in

favor of appellees.


                                      ANALYSIS

      I. Jurisdictional issues

      As in any appeal, we must begin by considering whether we have

jurisdiction over the claims raised. This case presents issues concerning both

appellate jurisdiction and federal subject matter jurisdiction. We will consider



1
      A careful reading of appellants’ complaint is essential to determine what
causes of action they allege, because, as the district court recognized, their
complaint is unclear as to the legal basis for their claims.

                                           -3-
the issues concerning appellate jurisdiction first.   See, e.g. , Diaz v. Romer , 961

F.2d 1508, 1510 (10th Cir. 1992) (addressing timeliness of notice of appeal

before considering argument concerning district court’s subject matter

jurisdiction).

              A. Appellate jurisdiction

       Appellants seek review of three different orders entered by the district

court. First, they challenge the district court’s underlying order of summary

judgment. Second, they challenge the district court’s order denying their Fed. R.

Civ. P. 60 “motion for reconsideration.” Finally, they challenge the district

court’s order awarding Rule 11 sanctions to defendants.

       The jurisdictional facts are as follows. The district court entered its order

granting summary judgment to the defendants on May 5, 2000. In this order, the

district court also granted defendants’ motion for Rule 11 sanctions. The court

reserved ruling on the amount of sanctions, and set a briefing schedule on the

sanctions issue. On the same date, the district court entered judgment on the

summary judgment order pursuant to Fed. R. Civ. P. 58.

       On May 15, 2000, appellants filed a notice of appeal. On the same date,

they also filed a “motion for reconsideration” pursuant to Fed. R. Civ. P. 60.

Three months later, on August 16, 2000, the district court entered an order

denying the Rule 60 motion and setting the amount of sanctions to be awarded


                                              -4-
against appellants. Appellants did not file a new notice of appeal or supplement

their notice of appeal after the district court’s order of August 16, 2000.

                     1. Order of summary judgment

       The summary judgment portion of the district court’s May 5, 2000 order

became final and appealable when the Rule 58 judgment was entered. This is true

in spite of the fact that it left the amount of Rule 11 sanctions undetermined.         See

Budinich v. Becton Dickinson & Co.       , 486 U.S. 196, 202 (1988). Appellants’

May 15, 2000 notice of appeal from this order was timely, yet premature, because

they also filed a Rule 60 motion on the same day as their notice of appeal.          See

Fed. R. App. P. 4(a)(4)(A)(vi). Their notice of appeal became effective when the

district court denied their Rule 60 motion,         see id. Rule 4(a)(4)(B)(i), and their

appeal from the summary judgment order therefore is now properly before us.

                     2. Order denying Rule 60 motion

       The May 15, 2000 notice of appeal was ineffective to appeal from the order

denying appellants’ Rule 60 motion, however. In order to appeal from that order,

appellants were required to file an amended notice of appeal after the motion was

resolved. See id. Rule 4(a)(4)(B)(ii); see also Stouffer v. Reynolds , 168 F.3d

1155, 1172 (10th Cir. 1999). Since they did not do so, we may not review the

district court’s order denying their Rule 60 motion.




                                              -5-
                     3. Order granting Rule 11 sanctions

       For similar reasons, we lack jurisdiction over appellants’ appeal from the

order granting Rule 11 sanctions. An award of attorney’s fees is not final until

reduced to a sum certain.   Phelps v. Washburn Univ. of Topeka     , 807 F.2d 153,

154 (10th Cir. 1986); see also S. Travel Club, Inc. v. Carnival Air Lines, Inc.   , 986

F.2d 125, 129-31 (5th Cir. 1993) (applying principle in Rule 11 context). The

order of Rule 11 sanctions was only reduced to a sum certain on August 16, 2000,

long after appellants had filed their notice of appeal. “[A] supplemental notice of

appeal is required for us to have jurisdiction over an attorneys’ fees issue that

becomes final subsequent to the initial notice of appeal.”    EEOC v. Wal-Mart

Stores, Inc. , 187 F.3d 1241, 1250 (10th Cir. 1999). No such supplemental notice

was filed here; hence we have no jurisdiction to review the award of Rule 11

sanctions. We conclude that we have jurisdiction only over appellants’ appeal

from the district court’s order granting summary judgment to appellees on

appellants’ underlying claims.

              B. Subject matter jurisdiction

       We turn to the issue of subject matter jurisdiction. The gist of many of

appellants’ claims is that CAC Financial procured the state court judgment against

them through fraudulent and improper means. The proper remedy for a state court

litigant’s dissatisfaction with a state court judgment, however, is not a suit in


                                            -6-
federal court; instead, litigants must seek review of a state court judgment

through the state court appellate process. Then, if still dissatisfied, they may seek

review in the United States Supreme Court.

       The jurisdictional principle underlying these concepts is known as the

Rooker-Feldman doctrine. See Dist. of Columbia Court of Appeals v. Feldman               ,

460 U.S. 462 (1983); Rooker v. Fidelity Trust Co. , 263 U.S. 413 (1923).          Rooker-

Feldman provides that federal courts, other than the United States Supreme Court,

lack jurisdiction to adjudicate claims seeking review of state court judgments.      2



The losing party in a state court proceeding is generally “barred from seeking

what in substance would be appellate review of the state judgment in a United

States district court, based on the losing party’s claim that the state judgment

itself violates the loser’s federal rights.”     Johnson v. De Grandy , 512 U.S. 997,

1005-06 (1994). Review of the state court judgment must proceed to the state’s

highest court and then to the United States Supreme Court pursuant to 28 U.S.C.

§ 1257. See Facio v. Jones , 929 F.2d 541, 543 (10th Cir. 1991).

       It is true that appellants do not expressly seek to overturn the state court

judgment.   3
                Instead, they complain about procedures used to obtain the judgment,

2
       When faced with a Rooker-Feldman issue, this court must resolve it before
turning to nonjurisdictional issues raised by the parties. See Long v. Shorebank
Dev. Corp. , 182 F.3d 548, 554-55 (7th Cir. 1999).
3
       Their prayer for relief asks the federal courts to “find in Plaintiff(s) favor
                                                                         (continued...)

                                               -7-
such as improper assignments of the amount due, perjury, and notarization of

rubber-stamped signatures. It would be impossible for a federal court to resolve

their claims of fraud, malicious prosecution and abuse of process based on these

allegations, however, without calling into question the state court judgment in

favor of CAC Financial.

       The same is true for many of appellants’ FDCPA claims, in which they

attempt to call the state court judgment into question.    These claims against CAC

Financial are “inextricably intertwined” with the state court judgment and barred

by Rooker-Feldman . See, e.g. , Jordahl v. Democratic Party of Va.     , 122 F.3d 192,

202 (4th Cir. 1997); Charchenko v. City of Stillwater     , 47 F.3d 981, 983 (8th Cir.

1995) (“ Rooker-Feldman precludes a federal action if the relief requested in the

federal action would effectively reverse the state court decision or void its

ruling.”).

       II. Merits of remaining claims

       We have carefully reviewed the briefs, the applicable law, and the record,

including the district court’s order granting summary judgment dated May 5,



3
 (...continued)
and award damages for wages garnished, loss of wages, cost of legal advice and
additional damages for conspiracy, loss of credit, fraud, deception, harassment,
intimidation, invasion of privacy, humiliation, malicious prosecution, abuse of
process, defamation, health misery and court cost[s] along with punitive damages,
all as provided by law.” R. doc. 27 at 9.

                                             -8-
2000. With the exception of those claims barred by the   Rooker-Feldman doctrine,

we affirm the district court’s award of summary judgment to defendants for

substantially the same reasons stated in its order of May 5, 2000.




                                          -9-
      This court lacks appellate jurisdiction to review the district court’s orders

denying appellants’ Rule 60 motion and the order awarding Rule 11 sanctions

against appellants. The order of the district court granting summary judgment to

appellees is AFFIRMED in part, VACATED in part, and REMANDED with

instructions to DISMISS appellants’ complaint to the extent it is barred by the

Rooker-Feldman doctrine, as discussed in this order and judgment.



                                                    Entered for the Court



                                                    Mary Beck Briscoe
                                                    Circuit Judge




                                        -10-